Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 1 of 12




                      EXHIBIT 3
                         Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 2 of 12

                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                              United States Patent and Trademark Office
                                                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                                                       P.O. Box 1450
                                                                                                                       Alcxnndrin, Virginia 22313-1450
                                                                                                                     www_. usplo.gov



                                      NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                       EXAMINER
       46363           7590             06/ 14/2007
                                                                                                                                 SMITH, MARCUS
   PATTERSON & SHERIDAN, LLP/
   LUCENT TECHNOLOGIES, INC                                                                                         ART UNIT                      PAPER NUMBER
   595 SHREWSBURY A VENUE                                                                                              2616
   SHREWSBURY, NJ 07702                                                                                     DATE MAILED: 06/14/2007




   APPLICATION NO.              FILING DATE                           FIRST NAMED INVENTOR                   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       10/717,151                11/19/2003                             Pramod V. Koppol                            KOPPOL 6                          6753
TITLE OF INVENTION: MANAGED IP ROUTING SERVICES FOR L2 OVERLAY IP VIRTUAL PRIVATE NETWORK~/5~ZijtES




    APPLN . TYPE          SMALL ENTITY                ISSUE FEE DUE   PUBLICATION FEE DUE    PREY. PAID ISSUE FEE   · TOTAL FEE(S) DUE              · DATE DUE

    nonprovisional              NO                        $1400               $300                    $0                      $1700                  09/14/2007

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION QN THE MERITS ls. CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308:
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.             I!!!S
STATUTORY PERIOD CANNOT l!.E EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOW ARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.

If the SMALL ENTITY is shown as YES, verify your current                             If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOT AL FEE(S) DUE shown                        A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                    B . If applicant claimed SMALL ENTITY status before, .or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                         claiming SMALL ENTITY status, check box 5a on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                                Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                     the ISSUE FEE shown above.        .

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.

III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to ·
Mail Stop ISSUE FEE unless advised to the contrary.

IMPORT ANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                          Page 1 of3
PTOL-85 (Rev. 07/06) Approved for use through 06/30/2007.
                             Case 6:20-cv-00725-ADA
                                                PART BDocument   39-3 Filed 03/22/21 Page 3 of 12
                                                       - FEE(S) TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mrul Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885                  .
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block I, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
inaintcnancc fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block I for ony change of address)               Note: A ccrt1hcatc of maihng can only be used for domcsttc matlmgs of the
                                                                                              Fcc(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         46363            7590               06/14/2007
                                                                                                                        Certificate of Mailing or Transmission
    PATTERSON & SHERIDAN, LLP/                                                                       I hereby certify that this Fcc(s) Transmittal is being deposited with the United
                                                                                                     States Postal Service with sullicient postage for first class mail in an cnvc!OP.C
    LUCENT TECHNOLOGIES, INC                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    595 SHREWSBURY AVENUE                                                                            transmitted to the USPTO (571) 273-2885, on the date indicated below.
    SHREWSBURY, NJ 07702                                                                                                                                               (Dc:positor', name)

                                                                                                                                                                              (Signature)

                                                                                                                                                                                   (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                              ATTORNEY DOCKET NO.            CONFIRMATION NO.

         10/717,151                  11/19/2003                                  Pramod V. Koppol                                    KOPPOL 6                         6753
TITLE OF INVENTION: MANAGED IP ROUTING SERVICES FOR L2 OVERLAY IP VIRTUAL PRIVATE NETWORK~S~~tES




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREY. PAID ISSUE FEE        TOTAL FEE(S) DUE              DATE DUE

    nonprovisional                  NO                        $1400                     $300                           $0                    $1700                  09/14/2007

                     EXAMINER                               ART UNIT        r    CLASS-SUBCLASS

                 SMITH, MARCUS                                2616                  370-352000
I. Change of correspondence address or indication of"Fcc Address" (37            2. For printing on the patent front page, list
CFR I.J63).                                                                      (I) the names of up to 3 registered patent attorneys
  0 Change of corrcs_pondencc address (or Change of Correspondence               or agents OR, alternatively,
  Address form PTO/SB/122) attached.                ·                            (2) the name of a single firm (having as a member a        2_ _ _ _ _ _ _ _ _ _ _ _ _ _
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is     3
   Number is required.                                                           listccl, no name will be printed.                           --------------

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   rccordation as set forth in 37 CFR 3. 11 . Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (8) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    O Corporation or other private group cntiiy O Government
4a. The following fec(s) arc submitted:                                   4b. Payment of Fcc(s): (Please first reapply any previously paid issue fee shown above)
   0 Issue Fee                                                               0 A check is enclosed.
   0 Publication Fee (No small entity discount permitted)                    0 Payment by credit card. Form PT0-2038 is attached.
   0 Advance Order - # of Copies _ _ _ _ _ _ _ __                            0 The Director is hereby authorized to charge the required fcc(s), any deficiency, ·or credit any
                                                                                overpayment, to Deposit Account Number                     (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. Sec 37 CFR 1.27.               0    b. Applicant is no longer claiming SMALL ENTITY status. Sec 3 7 CFR 1.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.

   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                            Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             Registration N o . - - - - - - - - - - - - ' - - - -
This collection of information is required by 37 CFR 1.311 . The information is required to obtain or retain a benefit by the public which is to file (and by the US PTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, prepanng, and
submitting the completed applicatton form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you reguire to comi:>lcte
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, l'.O.
Box 1450, Alexancfna, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.                                                                                                                      ·
Under the Paperwork Reduction Act of 1995, no persons arc required to respond to a collection of information unless it displays a valid 0MB control number.



PTOL-85 (Rev. 07/06) Approved for use through 06/30/2007.                        0MB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                         Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 4 of 12

                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                             P.O. Box 1450
                                                                                             Alexandria, Virginill 22313-1450
                                                                                           www.uspto.gov


    APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.            CONFIRMATION NO.

       10/717, 151               11/19/2003                    Pramod V. Koppol            KOPPOL 6                        6753
                                                                                        (I CNI/125 I 24)
                                                                                                           EXAMINER
       46363           7590             06/14/2007
                                                                                                      SMITH, MARCUS
   PATTERSON & SHERIDAN, LLP/
    LUCENT TECHNOLOGIES, INC                                                              ART UNIT                    PAPER NUMBER
    595 SHREWSBURY A VENUE                                                                    2616
    SHREWSBURY, NJ 07702                                                           DATE MAILED: 06/14/2007




                               Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                           (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 876 day(s). If the iss~e fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 876 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the -Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571 )-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 IO I               or
(571 )-272-4200.




                                                                Page 3 of3
PTOL-85 (Rev. 07/06) Approved for use through 06/30/2007.
                                   Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 5 of 12

                                                                              Application No.                      Applicant(s)

                                                                              10/717,151                           KOPPOL, PRAMOD V.
                           Notice of Allowability                             Examiner                             Art Unit

                                                                              Marcus R. Smith                      2616

                 - The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1.   [8l This communication is responsive to             11119/03.

2. [8] The allowed claim(s) is/are 1-28.

3.   0   Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f) .
            a)   D   All      b)   D   Some*   c)   D   None   of the :
                     1.   D Certified copies of the priority documents have been received.
                     2. D Certified copies of the priority documents have been received in Application No. _ _ .
                     3.   D Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
            * Certified copies not received : _ _ .

  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
  noted below. Failure to timely comply will result in ABANDONMENT of this application.
  THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4~0 A SUBSTITUTE OATH OR DECLARATION must be submitted . Note the attached EXAMINER'S AMENDMENT or NOTICE OF
         INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.

5.   0   CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
      (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                     1) D hereto or 2)    D    to Paper No./Mail Date _ _ .
      (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                 Paper No./Mail Date _ _ .
     Identifying indlcia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
     each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

6.   0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1.·181 Notice of References Cited (PTO-892)                                            5. D Notice of Informal Patent Application
2 . D Notice of Draftperson's Patent Drawing Review (PTO-948)                          6. D Interview Summary (PTO-413),
                                                                                               Paper No./Mail Date _ _ .
3. D Information Disclosure Statements (PTO/SB/08),                                    7. 181 Examiner's Amendment/Comment
      Paper No./Mail Date _ _
4. D Examiner's Comment Regarding Requirement for Deposit                              8.   181 Examiner's Statement of Reasons for Allowance
      of Biological Material
                                                                                       9. D Other _ _ .         ~I' ft'~
                                                                                                                    CHAU NGUYEN
                                                                                                           SUPERVISORY PATENT EXAMINER
                                                                                                            . TECHNOLO.fiY CENTER 2600

 U.S. Patent and Trademark Office
 PTOL-37 (Rev. 08-06)                                                     Notice of Allowability                      Part of Paper No./Mail Date 20070606
        Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 6 of 12


Application/Control Number: 10/717,151                                             Page 2
Art Unit: 2616

                              EXAMINER'S AMENDMENT

1.    An examiner's amendment to the record appears below. Should the changes

and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

submitted no later than the payment of the issue fee.

      Authorization for this examiner's amendment was given in a telephone interview

with Eamon J. Wall on 6/07/07.

      The application has been amended as follows:

       In claim 1 line 1, "IP- VPN" has been changed to -Internet Protocol (IP) Virtual

Private Network (VPN)--.

       In claim 9 line 1, "IP- VPN" has been changed to -Internet Protocol (IP) Virtual

Private Network (VPN)--.

       In claim 20 line 1, "IP- VPN" has been changed to -Internet Protocol (IP) Virtual

Private Network (VPN)--.

       In claim 24 line 1, "IP- VPN" has been changed to -Internet Protocol (IP) Virtual

Private Network (VPN)--.

       In claim 6 line 2, "mp-iBGP" has been changed to -Border gateway Protocol with

Multi-Protocol extensions (mp-BGP)--.

       In claim 14 lines 2-3, "mp-iBGP" has been changed to -Border gateway Protocol

with Multi-Protocol extensions (mp-BGP)--.

       In claim 22 line 2, "mp-iBGP" has been changed to -Border gateway Protocol

with Multi-Protocol extensions (mp-BGP)--.
        Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 7 of 12


Application/Control Number: 10/717, 151                                           Page 3
Art Unit: 2616

       In claim 27 line 2, "mp-iBGP" has been changed to ...,.Border gateway Protocol

with Multi-Protocol extensions (mp-BGP)--.




2.     The following is an examiner's statement of reasons for allowance:

       The closest prior art reference, Hama (US 7,072,346), teaches Providers Edge

routers communicates with each other (broadcast) to exchange local loopback IP

address (column 13, lines 58-67) and uses that loopback address to mapped the

network connection to the customer (column 12, lines 55-67). However it does not

· disclose how the CE sends a list of loopback addresses to IPSC and IPSC sends other

IP addresses from other CEs that are connect other IPSCs, as recited in the

independent claims.

       Any comments considered necessary by applicant must be submitted no later

than the payment of the issue fee and, to avoid processing delays, should preferably

accompany the issue fee. Such submissions should be clearly labeled "Comments on

Statement of Reasons for Allowance."

                                       Conclusion



       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Marcus R. Smith whose telephone number is 571 270

1096. The examiner can normally be reached on Mon-Fri. 7:30 am - 5:00 pm every

other Friday.
        Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 8 of 12


Application/Control Number: 10/717,151                                            Page4
Art Unit: 2616

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Chau Nguyen can be reached on 571 272-3126. The fax phone number for

the organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information ·for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MRS 6/07/07
                              Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 9 of 12
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      10/717,151                          KOPPOL, PRAMOD V.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 1
                                                                                      Marcus R. Smith                     2616
                                                                           U.S. PATENT DOCUMENTS
                       Document Number                      Date
  *               Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

  *      A      US-7,072,346                            07-2006           Hama, Daisuke                                                        370/395 .53

         B      US-

         C      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                      Document Number                       Date
 *               Country Code-Number-Kind Code           MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q
         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u


         V




        w



         X


'A copy of this reference Is not being furnished with this Office action. (See MPEP § 707.0S(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.
U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20070606
                             Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 10 of 12

                                                 Application/Control No.                              Applicant(s)/Patent Under Reexamination

 Issue Classification                            10717151                                             KOPPOL, PRAMOD V.

                                                 Examiner                                             Art Unit

       111111111 11111111111                     Smith, Marcus R                                      2616


                               ORIGINAL                                                     INTERNATIONAL CLASSIFICATION

               CLASS                              SUBCLASS                                CLAIMED                                           NON-CLAIMED
 370                                   352                                H   a   4   L               12 I 66 (2006.01.01)

                                                                          H   a   4   L               12 / 28 (2006.01 .01)
                         CROSS REFERENCE($)

  CLASS                  SUBCLASS (ONE SUBCLASS PER BLOCK)
 370           392




                                                          -




 Smith, Marcus R                   6107107                            CHAU NGUYEN                                                   Total Claims Allowed:

 (Assi,ant Examiner)               (Date)                     SUPERVISORY PATENT EXAMINER                                                       28
         A           A                                         ~~--II f',;,"'!V - - --
                                                                 I .. ,                     'J"()!)

                                     , it/41 Ca
                                             I


                                                                 /r A//-" - ~
                                                              ~-=--
   ,11,'~,
  ,.     f/
~Leg Instr
                 ~
                 ents              (Date)            (Primary Examiner)                   (Date)   6/tr(O 7
                                                                                                                              O.G. Print Claim(s)

                                                                                                                                       1                      4a
                                                                                                                                                                   .
                                                                                                                                                      O.G. Print Figure


 Examiner)
U.S. Patent and Trademark Office                                                                                                                Part of Paper No. 20070606
                 Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 11 of 12

                                              Application/Control No.              Applicant(s)/Patent Under
                                                                                   Reexamination
           Index of Claims                    10717151                             KOPPOL, PRAMOD V.

                                              Examiner                             Art Unit

        111111     Ill 1111 1111 111          Smith, Marcus R                      2616


  ✓            Rejected                    Cancelled               N    Non-Elected               A            Appeal

  =            Allowed                     Restricted                   Interference              0           Objected

 181    Claims renumbered In the same order as presented by applicant          •   CPA        •       T.D.      •     R.1 .47

           CLAIM                                                        DATE
       Final      Original    06/07/2007
                      1            =
                      2            =
                      3            =
                     4             =
                      5            =
                      6            =
                      7            =
                     8             =
                      9            =
                     10            =
                     11            =
                     12            =
                     13            =
                     14            =
                     15            =
                     16            =
                     17            =
                     18            =
                     19            =
                     20            =
                     21            =
                     22            =
                     23            =
                     24            =
                     25            =
                     26            =
                     27            =
                     28            =




U.S. Patent and Trademark Office                                                                        Part of Paper No. : 20070606
                                   Case 6:20-cv-00725-ADA Document 39-3 Filed 03/22/21 Page 12 of 12
                           UNITED STATES PATENT AND lRADEMARK OFFICE
                                                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                                                        United States Patent and Trademark Office
                                                                                        Addre11: COMMISSIONER FOR PATENTS
                                                                                                 P.O. Box 1450
                                                                                                 Alexandria. Vuginia 22313-1450
                                                                                                 www.u.,pto.gov


IIOI!~~ 1111 ~I DI 1111 WI Wll 111111 Ill 11111101                                                                 CONFIRMATION NO. 6753
Bib Data Sheet

                                                     FILING OR 371(c)                                                ATTORNEY DOCKET
                                                           DATE         CLASS        GROUP ART UNIT                         NO.
     SERIAL NUMBER
        10/717, 151                                      11/19/2003      370             2616                             Koppol6
                                                     RULE                                                              (LCNT/125174)

l\PPLICANTS
      Pramod V. Koppol, Aberdeen, NJ;

•• CONTINUING DATA                       ••••••••w..Q~•••

•• FOREIGN APPLICATIONS ••••                            bl..~
F REQUIRED, FOREIGN FILING LICENSE GRANTED**
)2/18/2004
=oreign Priority claimed                         •    yes   [29 no        STATE OR    SHEETS                      TOTAL     INDEPENDENT
                                                                          COUNTRY    DRAWING                      CLAIMS       CLAIMS
                                                                             NJ             6                       28           4 -

l\DDRESS
i6363
nTLE
Vlanaged IP routing services for L2 overlay IP virtual private network (VPN) services

                                                                                        •
                                                                                        1       All Fees

                                                                                        •
                                                                                        1       1.16 Fees (Filing)
     FILING FEE
     RECEIVED
                                  FEES: Authority has been given in Paper
                                  No.            to charge/credit DEPOSIT ACCOUNT
                                                                                        •
                                                                                        1       1.17 Fees ( Processing Ext. of time)
         1000                     No.            for following:                         •
                                                                                        1       1.18 Fees (Issue)

                                                                                        •
                                                                                        1       Other

                                                                                        •
                                                                                        1       Credit
